UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-2033



ROBERT TILSON MORLEY,

                                              Plaintiff - Appellant,

          versus


NORTH CAROLINA DEPARTMENT OF HUMAN RESOURCES,
Broughton Hospital; H. DAVID BRUTON, M.D.,
Secretary; SETH P. HUNT, JR.; MICHAEL ORNDOFF,

                                           Defendants - Appellees,

          and


KEVIN KILBRIDE, M.D.; RANDALL LAY, M.D., each
in his official and individual capacity,

                                                          Defendants.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.    Max O. Cogburn,
Magistrate Judge. (CA-00-250-1-C)


Submitted:   December 16, 2002         Decided:     December 19, 2002


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Robert Tilson Morley, Appellant Pro Se. Donna B. Wojcik, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Morgantown, North Carolina; Dorothy
Powers, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Robert   Tilson    Morley    appeals      the   district    court’s   order

granting   summary     judgment    to       Defendants    in    his   employment

discrimination action.      We have reviewed the record and find no

reversible error.      Accordingly, we affirm on the reasoning of the

district court.   See Morley v. North Carolina Dep’t of Human Res.,

No. CA-00-250-1-C (W.D.N.C. July 31, 2002).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                        AFFIRMED




                                        2